Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art, Nishimura in view of and Kopera teaches: A game machine comprising: a play field having a top and bottom and an internal translucent back panel having first and second sides; a receptacle along the first side of the translucent back panel, the receptacle having an open top, a closed bottom and a detection element, at least a portion of the receptacle being positioned over a door on the back panel, the receptacle configured to enable a play piece entering the receptacle to exit the play field through the door; a light source located adjacent the second side of the translucent back panel, the translucent back panel being located between the light source and the play field, and a transmissive electronic display covering at least a portion of the play field opposite the translucent back panel, the display being illuminated by the light source to present virtual images over the play field in response to detection of the play piece at a location inside the play field during play of a game on the game machine, light from the light source being directed through the play field onto the transmissive electronic display to enable visual presentation of the virtual images on the transmissivePage:3 electronic display, such virtual images being superimposed over the play field to create virtual visual effects in association with a game played within the play field behind the transmissive electronic display; wherein at least some of 
	However, the prior art fails to teach a transparent cover enclosing the play field, the cover being located between the first side of the play field and the electronic display.


Regarding independent claim 17, the closest prior art, Nishimura in view of and Kopera teaches: A method of play of a game machine comprising: providing a gaming machine having a play field with a top and bottom and an internal translucent back panel having first and second sides, a receptacle along the first side of the translucent back panel, the receptacle having an open top, a closed bottom and a detection element, at least a portion of the receptacle being positioned over a door on the back panel, the receptacle configured to enable a play piece entering the receptacle to exit the play field through the door, a light source located adjacent the second side of the back panel, the back panel being located between the light source and the play field, [[and]] a transmissive electronic display covering at least a portion of the play field opposite the back panel; illuminating the electronic display through the back panel from the light source, light from the light source being directed through the play field onto the transmissive electronic display; accepting input to begin a game; releasing a play piece into the play field from the top of the play field; allowing the play piece to descend under the force of 
	The prior art failed to teach: a transparent cover enclosing the play field, the transparent cover being located between the first side of the play field and the electronic display.App. No.: 16/572,273 Response to Oct. 13, 2020 Office Action Page:7
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715